Title: From George Washington to Sarah Cary Fairfax, 15 November 1757
From: Washington, George
To: Fairfax, Sarah Cary



Dear Madam
Mount Vernon 15th Novr 1757.

I have lingerd under an Indisposition for more than three Months; and finding no relief above, on the contrary, that I daily grew worse, I have followd ⟨m⟩y Surgeons advice to leave the place, & try what effects ⟨f⟩resh Air and Water may have upon my disorder.
On Sunday last I arrivd here, and on Yesterday Mr Green was so kind to favour me with a visit & prescribd to me. He forbids the use of Meats, and substitutes Jelly’s and such kind of Food for a constancy: now, as my Sister is from home and I have no Person that has been usd to making these kind of things; and no directions; I find my self under a necessity of applying to you for yr rec[eip]t Book for a little while, and indeed for such materials to make Jellys as you think I may not just at this time have. for I cant get Hartshorn Shavings any where. I must also beg the favour of you to lend me a Pound, or a smaller quantity if you can’t spare that, of Hyson Tea. I am quite out & cannot get a supply any where in these parts. please also to lend me a bottle or two of Mountain, or Canary Wine Mr Green directs me to drink a Glass or two of this every day mixd with Water of Gum Arabic.
Pray make my Compliments acceptable to the Young Ladies of Your Family, and believe me to be Dr Madam Yr Most Obedt Servt

Go: Washington

